Citation Nr: 0108389	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-03 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to December 17, 
1998, for the award of service connection for bilateral 
hearing loss disability.

2.  Entitlement to an effective date prior to December 17, 
1998, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection for 
bilateral hearing loss, evaluated as 30 percent disabling 
from December 17, 1998, and service connection for tinnitus, 
evaluated as 10 percent disabling, effective December 17, 
1998.

The Board notes that the veteran had requested a Travel Board 
hearing before a Board Member in VA Form 9, dated in January 
2000.  However, he withdrew this request in June 2000.  
Accordingly, no personal hearing was conducted in this 
appeal.  The case is now ready for appellate review


FINDINGS OF FACT

1.  In rating action of July 1973, the RO denied service 
connection for a hearing loss disability.

2.  Notification of the July 1973 decision was mailed to the 
veteran that month and he did not appeal.

3.  On December 17, 1998, the RO received the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.

4.  In rating decision of June 1999, service connection was 
granted for bilateral hearing loss, evaluated as 30 percent 
disabling from December 17, 1998; service connection was also 
granted for tinnitus, evaluated as 10 percent disabling from 
December 17, 1998.

CONCLUSIONS OF LAW

1.  The July 1973 rating action denying service connection 
for hearing loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.104 (2000).

2.  The effective date of service connection for bilateral 
hearing loss is December 17, 1998, the date of receipt of the 
reopened claim after a final disallowance.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (2000).

3.  The effective date of service connection for tinnitus is 
December 17, 1998, the date of receipt of the original claim 
for compensation.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In the present case, the Board finds that the enactment of 
the VCAA during the pendency of this appeal does not require 
a remand for further development or for further notification 
to the veteran.  The veteran submitted a claim for service 
connection for hearing loss in June 1973.  The claim was 
denied in a final rating action in July 1973.  Neither the 
veteran nor the evidence of record indicates that the veteran 
filed another claim for service connection for hearing loss 
or a claim for service connection for tinnitus until December 
1998.  In addition, the veteran has identified no additional 
medical evidence which has not been associated with his 
claims file.  Accordingly, the Board finds that no further 
duty to assist the veteran in regard to his current claims on 
appeal is necessary.  The Board also finds that the veteran 
has received the necessary notification.  In the letter to 
the veteran dated in July 1973, he was informed of the type 
of evidence needed in regard to a claim for service 
connection for hearing loss.  The RO also sent the veteran a 
letter in March 1999 concerning the development of his 
claims.  Moreover, in the December 1999 Statement of the 
Case, the RO informed the veteran of the applicable VA law 
and regulations in regard to his claims.  Accordingly, no 
further notification to the veteran is necessary pursuant to 
the VCAA.

The veteran has indicated that he developed bilateral hearing 
loss and tinnitus from exposure to loud noises when he was 
wounded during shelling in June 1944.  He contends that he 
has had hearing problems and tinnitus for over 50 years.  The 
veteran contends that the effective date of service 
connection for hearing loss and tinnitus should be June 3, 
1944, when he was wounded in the shelling incident.

I.  Factual Background

The veteran's service medical records show that he was in 
combat during World War II and suffered a shell fragment 
wound to the right arm and hand in June 1944.  No hearing 
loss or tinnitus was noted at that time.  In addition, the 
separation examination in October 1945 noted no defects of 
the veteran's ears or hearing.  A whispered voice test showed 
that his hearing was 15/15 in each ear.

In June 1973, the veteran filed a claim for service 
connection for hearing loss.  In rating action in July 1973, 
the RO denied service connection for a hearing loss 
disability.  Notification of this decision was mailed to the 
veteran and he did not appeal the decision.

On December 17, 1998, the RO received a claim from the 
veteran for service connection for hearing loss.  Enclosed 
with his claim, the veteran submitted a statement dated 
December 1, 1998, from a private physician, C. Bedard, M. D., 
as well as reports of two audiograms done in April 1997 and 
December 1998.  The veteran also submitted duplicate copies 
of some of his service medical records.

The statement from Dr. Bedard notes that the veteran was 80 
years old and was seen for evaluation of his ears and 
hearing.  The physician noted that the veteran had "a 
significant history of having sustained war wounds to his 
extremities, with multiple explosions of artillery shells in 
his close proximity."  According to the physician, the 
veteran believed that his hearing was significantly decreased 
at the time of his exposure to the artillery shelling.  The 
veteran had had continuous tinnitus for approximately 54 
years.  Audiometric testing revealed a flat, but severe 
sensorineural loss of 60 decibels in each ear and word 
recognition ability of 80 percent.  The impression was 
"[p]ost traumatic (noise exposure) sensorineural hearing 
loss, bilateral and severe."  The physician further stated 
that the veteran was "significantly impaired by the 
difficulty in communication" and that it was "highly likely 
that a significant portion of his current hearing loss is a 
result of noise exposure in the early 1940s."  Reports of 
audiology testing in April 1997 and December 1998 confirm 
that the veteran had a significant, bilateral hearing loss 
disability.

At a VA audiology examination in March 1999, the veteran 
reported a 54-year history of hearing loss which had been 
gradual.  He had no dizziness.  He reported constant 
tinnitus, with ringing sounds, in both ears.  The veteran 
denied ear pain and prior ear surgery.  

The audiogram at the VA examination in March 1999 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
75
80
75
LEFT
70
75
70
75
75

The average pure tone threshold of 1000, 2000, 3000 and 4000 
Hertz was 75 in the right ear and 74 in the left ear.  Speech 
recognition was 68 percent in the right ear and 72 percent in 
the left ear.  The examiner noted that the veteran had severe 
hearing loss in each ear.

In rating decision of June 1999, the RO granted service 
connection for bilateral hearing loss and assigned a 30 
percent evaluation, effective December 17, 1998.  In 
addition, the RO granted service connection for tinnitus and 
assigned a 10 percent evaluation, effective December 17, 
1998.  A Notice of Disagreement was received as to the 
effective date of the grant of service connection for hearing 
loss and tinnitus.

In rating decision of December 1999, the RO determined that 
entitlement to an effective date for service connection for 
hearing loss and service connection for tinnitus, prior to 
December 17, 1998, had not been established.  The veteran 
perfected his appeal by filing a VA Form 9 in January 2000.  
The veteran requested a personal hearing and subsequently 
withdrew that request.

II.  Analysis

Unless otherwise specifically provided in Chapter 51 of Title 
38 of the United States Code (1991), the effective date of an 
award based on a claim for compensation which is reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  

VA regulations direct that when an award of service 
connection is granted upon new and material evidence which is 
received after the final disallowance of the veteran's 
initial claim and which does not encompass service department 
records, the effective date of such an award shall be the 
date of receipt of the veteran's reopened claim or the date 
on which entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r) (2000); Lapier v. Brown, 5 Vet. App. 215 
(1993); Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

The effective date of a grant of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown and finality of prior decisions.  
Pursuant to 38 U.S.C.A. § 5108 (West 1991), the Secretary 
must reopen a previously and finally disallowed claim when 
new and material evidence is presented or secured with 
respect to that claim.  See 38 U.S.C.A. § 7104(b) (West 
1991).  Under 38 C.F.R. § 3.400(r), the effective date of an 
award for a reopened claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 1991).  Therefore, under the 
applicable statute and regulation, the effective date cannot 
be the date of veteran's original claim.  Waddell, 5 Vet. 
App. at 456.  

The effective date of an award of compensation based on an 
original claim is the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date for direct service connection is 
the day following separation from active service or date 
entitlement arose if claim is received within one year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2000).

In regard to the claim for service connection for bilateral 
hearing loss, the claim had been denied in 1973.  On December 
17, 1998, the RO received a request to reopen the claim and 
award service connection for bilateral hearing loss.  The RO 
reopened the claim and granted service connection for 
bilateral hearing loss, effective from the date of receipt of 
the claim.  As set forth above, the effective date for 
service connection is the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  The December 1, 1998 statement from 
Dr. Bedard appears to be the first probative evidence that 
the veteran had a hearing loss disability due to service.  
However, the receipt of the veteran's new claim for service 
connection for hearing loss was received on December 17, 
1998.  Thus, the later date is December 17, 1998, and the 
correct effective date for the award of service connection 
for bilateral hearing loss.

In regard to the claim for service connection for tinnitus, 
the RO received the initial claim for such a disability on 
December 17, 1998.  This claim was not received within one 
year after the veteran's separation from service and the 
effective date is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  The earliest evidence that the veteran had 
tinnitus due to service is the December 1, 1998 statement 
from Dr. Bedard.  The RO received the claim on December 17, 
1998.  Thus, the later date and the correct effective date 
for the award of service connection for tinnitus is December 
17, 1998.


ORDER

An award of service connection for a bilateral hearing loss 
disability prior to December 17, 1998, the date the RO 
received the reopened claim, is denied.

An award of service connection for tinnitus prior to December 
17, 1998, the date the RO received the original claim, is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

